Name: Commission Regulation (EEC) No 3929/88 of 16 December 1988 concerning the stopping of fishing for cod by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 88 Official Journal of the European Communities No L 348/13 COMMISSION REGULATION (EEC) No 3929/88 of 16 December 1988 concerning the stopping of fishing for cod by vessels flying the flag of Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Haying regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3472/88 (*), provides for cod quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitation on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of Ireland or registered in Ireland have reached the quota allocated for 1988 ; whereas Ireland has prohibited fishing for this stocks as from 9 December 1988 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of Ireland or registered in Ireland are deemed to have exhausted the quota allocated to Ireland for 1988 . Fishing for cod in the waters of ICES divisions Vb (EC zone), VI, XII and XlV by vessels flying the flag of Ireland or registered in Ireland is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 9 December 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. 0 OJ No L 375, 31 . 12. 1987, p. 1 . (4) OJ No L 305, 10. 11 . 1988, p. 12.